Stilwell moved the district court for his attorney fees and court
                costs, citing NRS 176.115, 1 which reads in full as follows:
                            1. In all cases of criminal prosecution where the
                            defendant is not found guilty, the court may
                            require the complainant, if it appears that the
                            prosecution was malicious or without probable
                            cause, to pay the costs of the action, or to give
                            security to pay the same within 30 days.
                            2. If the complainant does not comply with the
                            order of the court, judgment may be entered
                            against the complainant for the amount thereof.
                            3. Such judgments may be enforced and appealed
                            from in the same manner as those rendered in
                            civil actions.
                Stillwell argued that Nevada's helmet law is unconstitutionally
                indeterminate and that his ticketing and prosecution were without
                probable cause and malicious, entitling him to recover attorney fees as
                "costs of the action" under NRS 176.115. The district court disagreed. In
                its view, the municipal court convictions provided prima facie evidence of
                probable cause, see Chapman v. City of Reno, 85 Nev. 365, 369, 455 P.2d
                618, 620 (1969), and malice was not independently claimed. 2 Because the
                district court denied Stillwell's motion for fees on this basis, it did not
                answer the statutory construction questions of whether NRS 176.115
                authorizes attorney fees to be awarded as a subset of "costs of the action,"

                      'He simultaneously brought suit in federal court. The federal cases
                are not relevant to this appeal.

                      2Acknowledging      Stillwell's request for an evidentiary hearing on
                entitlement to fees, the district court invited him to make an offer of proof.
                The offer of proof focused on the prosecution's dismissals following appeal,
                not the specifics of the charged offenses themselves.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
or who the "complainant" is. The district court also rejected Stillwell's
argument that dismissing the charges after they were appealed itself
evidenced malice and lack of probable cause. From these orders, Stilwell
appeals.
            Article 6, Section 6 of the Nevada Constitution states that
district courts "have final appellate jurisdiction in cases arising
in. . . inferior tribunals as may be established by law." This court has
repeatedly held that "[d]istrict courts have final appellate jurisdiction in
cases arising in municipal courts," such that a municipal court conviction,
once appealed to and decided by the district court, "is not subject to
further review by appeal to this court."   Tripp v. City of Sparks, 92 Nev.
362, 363, 550 P.2d 419, 419 (1976); see Waugh v. Casazza, 85 Nev. 520,
521, 458 P.2d 359, 359-60 (1969) (noting appeal to Supreme Court from
district court's review of justice court decision is improper, though there
may be an exception if such an appeal is provided for by statute). This
rule applies even when the district court reverses the municipal court,
meaning its decision escapes direct appellate review. Compare City of Las
Vegas v. Carver, 92 Nev. 198, 198, 547 P.2d 688, 688 (1976) (rejecting
appeal by city from district court judgment reversing municipal court
conviction and holding, "[w]e have no jurisdiction for appellate review of a
district court judgment, which has been entered on an appeal from a
municipal court"), with Tripp, 92 Nev. at 362, 550 P.2d at 419 (holding
this court lacks jurisdiction to hear appeal by defendant whose municipal
court conviction was upheld by the district court).
            Nevada's Constitution and these cases are directly controlling
here. Stilwell's cases originated in the municipal courts and were heard




                                      3
                by the district court on appeal. The district court's appellate jurisdiction is
                final, and this court therefore lacks jurisdiction to hear them.
                            Stilwell argues that the above cases do not apply because in
                each, the inferior court and then the district court decided the issue on the
                merits, whereas here the municipal courts convicted Stillwell and so did
                not entertain his fee requests. But this is a distinction without a
                difference. If Stillwell had established that his ticketing and prosecution
                lacked probable cause and were malicious, NRS 176.115 would have been
                equally available to him in municipal as district court. While the
                prosecution's dismissal of the charges in district court may have
                strengthened Stillwell's claim to fees and costs, it did not change his
                fundamental position that the charges lacked probable cause and were
                malicious—claims he asserted both in municipal and district courts.
                Exercising its appellate jurisdiction, the district court rejected these
                claims based on the municipal court convictions and Stillwell's offer of
                proof. Here, as in Carver, "[w]e have no jurisdiction for appellate review of
                a district court judgment, which has been entered on an appeal from a
                municipal court," and, as for Stillwell's constitutional claims, his "remedy,
                if any, would have been to timely petition for certiorari, under NRS
                34.020(3)." 92 Nev. at 198-99, 547 P.2d at 688.
                            As a fallback, Stillwell argues that NRS 176.115(3) licenses
                this appeal. But this argument is clearly wrong. Subparagraph 1 of NRS
                176.115 authorizes an order directing "the complainant" to pay the "costs
                of the action . . . within 30 days" if the defendant is "not found guilty" and
                it appears "the prosecution was malicious or without probable cause";
                subparagraph 2 provides that, if "the complainant" does not timely comply
                with the order, "judgment may be entered against the complainant for the

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                        amount thereof'; and subparagraph 3 provides that "[s]uch judgments
                        may be enforced and appealed from in the same manner as those rendered
                        in civil actions." (Emphasis added.) "Such judgment[ I" in subparagraph 3
                        refers back to its antecedent in subparagraph 2—the judgment
                        subparagraph 2 says can be entered against a complainant who flouts an
                        order entered pursuant to subparagraph 1 to pay the "costs of the action"
                        within 30 days. As written, NRS 176.115 does not create an additional
                        right of appeal in favor of a defendant who unsuccessfully seeks costs and
                        has already been afforded a right of appeal.   See Blackburn v. State, 129
                        Nev. „ 294 P.3d 422, 425 (2013) (in interpreting a statute, "[o]ur
                        analysis begins and ends with the statutory text if it is clear and
                        unambiguous").
                                      This court does not have jurisdiction to hear the case.
                        Accordingly, we
                                      ORDER these consolidated appeals DISMISSED.


                                                                          C.J.




                                                                                            J.
                                                                 Hardesty


                                                                                            J.
                        Parraguirre


                                                                                            J.
                                                                 Saitta



        SUPREME COURT
                   OF
              NEVADA
                                                            5
        (0) 1947A


1.71.     .; • :
cc:   Chief Judge, The Eighth Judicial District Court
      Hon. J. Charles Thompson, Senior Judge
      Gallian Welker & Beckstrom, LC
      Marquis Aurbach Coffing
      Boulder City Attorney
      North Las Vegas City Attorney
      City of North Las Vegas City Attorney's Office
      Eighth District Court Clerk




                                    6